IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-21056
                         Summary Calendar



     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

          versus


     IVIS LEONEL CRUZ,

                                         Defendant-Appellant.



          Appeal from the United States District Court
               for the southern District of Texas
                     USDC No. H-01-CR-562-1


                         February 28, 2003

Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Ivis Leonel Cruz appeals from his jury-verdict conviction for

aiding and abetting possession, with intent to distribute, of a

controlled substance, namely “500 grams or more of a mixture and

substance containing a detectable amount of cocaine,” in violation

of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1), (b)(1)(B)(ii).      His

sole argument on appeal is that the evidence produced at trial was


     *
      Pursuant to 5TH CIR. R.47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
insufficient to prove beyond a reasonable doubt that 500 grams, or

more, of cocaine was seized incident to his arrest.            Because Cruz

failed to move for a judgment of acquittal at trial, this court’s

review of the sufficiency of the evidence is limited to determining

whether there was a “manifest miscarriage of justice.”                United

States v. Delgado, 256 F.3d 264, 274 (5th Cir. 2001) (citation and

quotation omitted).

     Cruz was indicted for possessing with intent to distribute

“five hundred grams or more of a mixture and substance containing

a detectable amount of cocaine.”            See 21 U.S.C. § 841(a)(1),

(b)(1)(B)(ii).      Punishment for drug-traffickers is based on the

“total quantity of what is distributed, rather than the amount of

pure drug involved.”      United States v. Palacios-Molina, 7 F.3d 49,

53 (5th Cir. 1993) (internal quotation marks and citation omitted)

(emphasis in original).       See also Chapman v. United States, 111

S.Ct. 1919, 1926 (1991).     Cruz concedes that 978.8 grams of powder

was seized incident to his arrest and that a sample of that powder

tested   positive   for   cocaine.1       Under   the   relevant   law,   that

evidence is sufficient to support Cruz’s instant conviction.


     1
      Moreover, the DEA chemist testified without objection that
the seized powder weighed 978.8 grams, that it contained cocaine,
and that it was 73% pure, which “means how much of the actual power
material is cocaine hydrochloride.” 73% of 978.8 grams is 714.52
grams.
     There was no objection to the jury charge which, inter alia,
instructed that the elements of the offense included “that the
substance was, in fact, 500 grams or more of a mixture or substance
containing a detectable amount of cocaine.”

                                      2
     This appeal is without arguable merit and is frivolous.    See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because the

appeal is frivolous, it is DISMISSED.   See 5TH CIR. R. 42.2.

     APPEAL DISMISSED.




                                3